Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to application papers dated 9/4/2020. 
Claims 1-20 are pending in the application.  
The information disclosure statement filed on 9/4/2020 has been considered.
Note that the motherboard system is a hardware comprising hardware components such as a processor socket, controller hub and sideband processor.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Per claim 9, at line 8 and 11, it is not clear to which processor it is referring because there are two processors recited and it is not clear whether they refer to the same processor.  Interpretation: the processor at line 4.  It is interpreted that the operations are performed by the sideband processor. 
Per claims 10-14, these claims are rejected because they depend from claim 9.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6, and 8-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mosher et al. (US10452386, hereafter Mosher).
1. A method, comprising: executing, by a processor of a computer system, a particular operating system (OS) from a system memory coupled to the processor; 
receiving, by a sideband processor of the computer system via a network, instructions for an updated version of the OS (see at least fig. 1 associated text, send a response message to the CPU …that constitute the update for the firmware … to retrieve such an update …provided by the BMC 130 …the update can be retained in the main memory 150; ; col.1: lines63-67; col.2:1-7, a baseboard management controller (BMC) that forms part of a side-band structure of the computing system for managing aspects of the operation of a computing system. The BMC can be embodied in a specialized service processor that can monitor the physical state of a computer, network server, or other hardware device using sensors, and can communicate with a system administrator device by means of an out-of-band (00B) network connection. The update in accordance with this disclosure can be, therefore, non-destructive in that the update can avoid reconfiguration of a non-volatile memory device that contains the firmware; col.2:32-52, In a scenario in which the update for the firmware is available, the processor(s) can retrieve one or more updated versions of respective discrete components of the firmware from a virtual drive device and/or by means of a virtual media service provided by the BMC). 
while the processor executes the particular OS, sending, by the sideband processor to a controller hub, a series of commands that cause the controller hub to store the received instructions into one or more regions of the system memory (fig 1 and associated texts, The virtual drive device can be configured according to a defined storage protocol. For instance, in an embodiment in which the BMC 130 provides USB functionality—e.g., the BMC 130 includes a USB controller component and can send and/or receive information according to the USB protocol—the BMC 130 can create a virtual USB drive device … the BMC 130 can provide a service that exposes the group of one or more updated images 142 to the CPU 120, via defined methods and properties … the group of one or more updated images 142 can be retained in one or more memory devices 140 (collectively referred to as a repository 140); col.2:32-52, In a scenario in which the update for the firmware is available, the processor(s) can retrieve one or more updated versions of respective discrete components of the firmware from a virtual drive device and/or by means of a virtual media service provided by the BMC;  FIG. 6 includes a baseboard, or “motherboard”, which is a printed circuit board to which a multitude of components or devices can be connected by way of a system bus or other electrical communication path. In one configuration, a CPU 602 operates in conjunction with a Platform Controller Hub (PCH) 606).
and causing, by the sideband processor, the processor to switch, without rebooting, from executing the particular OS to executing the updated version of the OS (see at least col.1: lines63-67; col.2:1-7, a baseboard management controller (BMC) that forms part of a side-band structure of the computing system for managing aspects of the operation of a computing system. The BMC can be embodied in a specialized service processor that can monitor the physical state of a computer, network server, or other hardware device using sensors, and can communicate with a system administrator device by means of an out-of-band (00B) network connection. The update in accordance with this disclosure can be, therefore, non-destructive in that the update can avoid reconfiguration of a non-volatile memory device that contains the firmware; note that the non-destructive updating is achieved without rebooting via the side-band controller). 
 	2. The method of claim 1, wherein causing the processor to execute the updated version of the OS includes modifying a non-volatile boot memory to include an address of the updated version of the OS (see at least fig. 1 and associated texts, the boot-up process continues by identifying another FFS file from the FFS files 114; determining if the other FFS file is included in the updated FFS file(s) 154; and either executing an extant version of the FFS file from the non-volatile memory 110 or executing an updated version of the FFS file from the main memory 150 fig. 3 and associated texts, a data path or another type of location (e.g. a virtual memory address) of the update for the group of FFS files. In some embodiments, the other type of location can be a network location at which the update for the FFS file is stored. Accordingly, the processor can retrieve the update for the group of FFS files (or, in some embodiments, instructions that constitute the update) from the network location).
 	3. The method of claim 1, wherein causing the processor to switch, without rebooting, includes using a Linux kexec command (see at least fig. 5 and associated text, the OS 502 comprises the LINUX operating system).  
 	4. The method of claim 1, further comprising using, by the updated version of the OS, file descriptors and processes previously in use by the particular OS (see at least Fig. 2 and associated text,  the BMC 130 can maintain update indicator(s) 244 and/or one or more data structures 246 (collectively referred to as update attribute(s) 246) including information indicative of a FFS file or another firmware component for which an update is available. The updated indicator(s) 244 and the update attribute(s) 246 can constitute, in some embodiments, the update availability information 136. … the repository 140 can be included in a same backend management platform).
 	6. The method of claim 1, further comprising generating a particular command of the series of commands to include a respective portion of the received instructions, wherein the particular command causes the controller hub to store the respective portion into one or more of the regions of the system memory. (see at least col.1: lines63-67; col.2:1-7, a baseboard management controller (BMC) that forms part of a side-band structure of the computing system for managing aspects of the operation of a computing system. The BMC can be embodied in a specialized service processor that can monitor the physical state of a computer, network server, or other hardware device using sensors, and can communicate with a system administrator device by means of an out-of-band (00B) network connection. The update in accordance with this disclosure can be, therefore, non-destructive in that the update can avoid reconfiguration of a non-volatile memory device that contains the firmware; note that the non-destructive updating is achieved without rebooting via the side-band controller); col. 24, An Example 23, a baseboard management controller (BMC); and at least one memory device having instructions stored thereon that, in response to execution, cause the computing system at least to: send, as part of a boot-up process of a computing system, a query message to the BMC to determine availability of an update for a firmware of a computing system, the firmware stored in a non-volatile memory device of the computing system; receive, from the BMC, responsive to the query message, a response message including an update instruction to retrieve a group of firmware file system (FFS) files that form the update from a virtual drive device provided by the BMC; retrieve the group of FFS files from the virtual drive device; retain the group of FFS files in a main memory device; identify a FFS file to execute as part of the boot-up process, the FFS file included in the firmware stored in a non-volatile memory device; determine that the FFS file corresponds to a first FFS file in the group of FFS files; and execute the first FFS file from the main memory device as part of the boot-up process).
 	 8. The method of claim 1, wherein receiving the instructions for the updated version of the OS includes receiving the instructions via a network interface card that is coupled to the sideband processor and is separate from a network interface card used by the processor.  (see at least col.1: lines63-67; col.2:1-7, a baseboard management controller (BMC) that forms part of a side-band structure of the computing system for managing aspects of the operation of a computing system. The BMC can be embodied in a specialized service processor that can monitor the physical state of a computer, network server, or other hardware device using sensors, and can communicate with a system administrator device by means of an out-of-band (00B) network connection. The update in accordance with this disclosure can be, therefore, non-destructive in that the update can avoid reconfiguration of a non-volatile memory device that contains the firmware; note that the non-destructive updating is achieved without rebooting via the side-band controller); col. 24, An Example 23, a baseboard management controller (BMC); fig. 1 and associated texts,  a BMC 130 functionally coupled to the CPU 120. The BMC 130 constitutes a side-band structure and can be functionally coupled to the CPU 120 via, for example, a peripheral component interconnect express (PCIe) bus and/or a universal serial bus (USB). The BMC 130 can be embodied in or can include a specialized service processor (e.g., a microcontroller) that can utilize or otherwise leverage sensors to monitor the physical state of a computer, network server, or another type of hardware device. The BMC 130 also can communicate with a system administrator device by means of an 00B network connection). 
9. A non-transitory computer-readable medium having instructions stored thereon that are executable by a sideband processor, included in a computer system, to perform operations comprising: while a processor, included in the computer system, executes a particular operating system (OS): receiving instructions for an updated version of the OS (see at least fig. 1 associated text, send a response message to the CPU …that constitute the update for the firmware … to retrieve such an update …provided by the BMC 130 …the update can be retained in the main memory 150; ; col.1: lines63-67; col.2:1-7, a baseboard management controller (BMC) that forms part of a side-band structure of the computing system for managing aspects of the operation of a computing system. The BMC can be embodied in a specialized service processor that can monitor the physical state of a computer, network server, or other hardware device using sensors, and can communicate with a system administrator device by means of an out-of-band (00B) network connection. The update in accordance with this disclosure can be, therefore, non-destructive in that the update can avoid reconfiguration of a non-volatile memory device that contains the firmware; col.2:32-52, In a scenario in which the update for the firmware is available, the processor(s) can retrieve one or more updated versions of respective discrete components of the firmware from a virtual drive device and/or by means of a virtual media service provided by the BMC). 
 and sending a series of commands to store the received instructions into one or more regions of a system memory coupled to the processor; (see at least fig 1 and associated texts, The virtual drive device can be configured according to a defined storage protocol. For instance, in an embodiment in which the BMC 130 provides USB functionality—e.g., the BMC 130 includes a USB controller component and can send and/or receive information according to the USB protocol—the BMC 130 can create a virtual USB drive device … the BMC 130 can provide a service that exposes the group of one or more updated images 142 to the CPU 120, via defined methods and properties … the group of one or more updated images 142 can be retained in one or more memory devices 140 (collectively referred to as a repository 140); col.2:32-52, In a scenario in which the update for the firmware is available, the processor(s) can retrieve one or more updated versions of respective discrete components of the firmware from a virtual drive device and/or by means of a virtual media service provided by the BMC;  FIG. 6 includes a baseboard, or “motherboard”, which is a printed circuit board to which a multitude of components or devices can be connected by way of a system bus or other electrical communication path. In one configuration, a CPU 602 operates in conjunction with a Platform Controller Hub (PCH) 606).
configuring the updated version of the OS to correspond to a current state of the computer system; and causing the processor to execute the updated version of the OS from the one or more regions of the system memory (see at least fig. 1 and associated texts, the BMC 130 can configure a virtual drive device …by mounting a group of one or more updated images; Fig. 4 and associated texts, the configuration portion and the update handling portion….updates to firmware components can be configured without disrupting the operation of a host computing device; col.1: lines63-67; col.2:1-7, a baseboard management controller (BMC) that forms part of a side-band structure of the computing system for managing aspects of the operation of a computing system. The BMC can be embodied in a specialized service processor that can monitor the physical state of a computer, network server, or other hardware device using sensors, and can communicate with a system administrator device by means of an out-of-band (00B) network connection. The update in accordance with this disclosure can be, therefore, non-destructive in that the update can avoid reconfiguration of a non-volatile memory device that contains the firmware).  
 	10. The non-transitory computer-readable medium of claim 9, wherein sending the series of commands includes sending the series of commands to a controller hub, wherein the series of commands are configured to cause the controller hub to store the received instructions into the one or more regions of the system memory (see at least col.1: lines63-67; col.2:1-7, a baseboard management controller (BMC) that forms part of a side-band structure of the computing system for managing aspects of the operation of a computing system. The BMC can be embodied in a specialized service processor that can monitor the physical state of a computer, network server, or other hardware device using sensors, and can communicate with a system administrator device by means of an out-of-band (00B) network connection. The update in accordance with this disclosure can be, therefore, non-destructive in that the update can avoid reconfiguration of a non-volatile memory device that contains the firmware; note that the non-destructive updating is achieved without rebooting via the side-band controller; col. 24, An Example 23, a baseboard management controller (BMC); and at least one memory device having instructions stored thereon that, in response to execution, cause the computing system at least to: send, as part of a boot-up process of a computing system, a query message to the BMC to determine availability of an update for a firmware of a computing system, the firmware stored in a non-volatile memory device of the computing system; receive, from the BMC, responsive to the query message, a response message including an update instruction to retrieve a group of firmware file system (FFS) files that form the update from a virtual drive device provided by the BMC; retrieve the group of FFS files from the virtual drive device; retain the group of FFS files in a main memory device; identify a FFS file to execute as part of the boot-up process, the FFS file included in the firmware stored in a non-volatile memory device; determine that the FFS file corresponds to a first FFS file in the group of FFS files; and execute the first FFS file from the main memory device as part of the boot-up process).  
 	11. The non-transitory computer-readable medium of claim 10, further comprising generating a particular command of the series of commands to include a respective portion of the received instructions, wherein the particular command is configured to cause the controller hub to store the respective portion into one or more of the regions of the system memory(see at least col.1: lines63-67; col.2:1-7, a baseboard management controller (BMC) that forms part of a side-band structure of the computing system for managing aspects of the operation of a computing system. The BMC can be embodied in a specialized service processor that can monitor the physical state of a computer, network server, or other hardware device using sensors, and can communicate with a system administrator device by means of an out-of-band (00B) network connection. The update in accordance with this disclosure can be, therefore, non-destructive in that the update can avoid reconfiguration of a non-volatile memory device that contains the firmware; note that the non-destructive updating is achieved without rebooting via the side-band controller); col. 24, An Example 23, a baseboard management controller (BMC); and at least one memory device having instructions stored thereon that, in response to execution, cause the computing system at least to: send, as part of a boot-up process of a computing system, a query message to the BMC to determine availability of an update for a firmware of a computing system, the firmware stored in a non-volatile memory device of the computing system; receive, from the BMC, responsive to the query message, a response message including an update instruction to retrieve a group of firmware file system (FFS) files that form the update from a virtual drive device provided by the BMC; retrieve the group of FFS files from the virtual drive device; retain the group of FFS files in a main memory device; identify a FFS file to execute as part of the boot-up process, the FFS file included in the firmware stored in a non-volatile memory device; determine that the FFS file corresponds to a first FFS file in the group of FFS files; and execute the first FFS file from the main memory device as part of the boot-up process).
 	12. The non-transitory computer-readable medium of claim 10, further comprising: receiving a given response from the controller hub; and determining a respective one of the series of commands corresponding to the given response (see at least col.1: lines63-67; col.2:1-7, a baseboard management controller (BMC) that forms part of a side-band structure of the computing system for managing aspects of the operation of a computing system. The BMC can be embodied in a specialized service processor that can monitor the physical state of a computer, network server, or other hardware device using sensors, and can communicate with a system administrator device by means of an out-of-band (00B) network connection. The update in accordance with this disclosure can be, therefore, non-destructive in that the update can avoid reconfiguration of a non-volatile memory device that contains the firmware; note that the non-destructive updating is achieved without rebooting via the side-band controller); col. 24, An Example 23, a baseboard management controller (BMC); and at least one memory device having instructions stored thereon that, in response to execution, cause the computing system at least to: send, as part of a boot-up process of a computing system, a query message to the BMC to determine availability of an update for a firmware of a computing system, the firmware stored in a non-volatile memory device of the computing system; receive, from the BMC, responsive to the query message, a response message including an update instruction to retrieve a group of firmware file system (FFS) files that form the update from a virtual drive device provided by the BMC; fig. 1 and associated texts, the BMC 130 can send a response message to the CPU 120, as part of the process… In response, the CPU 120 can retrieve the one or more new executable images that constitute the group of FFS file).
 	13. The non-transitory computer-readable medium of claim 9, further comprising capturing an operational state of one or more peripherals of the computer system (see at least fig. 1 and associated text, sensors to monitor the physical state of a computer, network server, or another type of hardware device; fig. 6 and associated text, the CPU 602 can operate as a state machine or finite-state machine …monitors operation of the computer 600).
 14. The non-transitory computer-readable medium of claim 13, wherein configuring the updated version of the OS includes modifying one or more of the instructions of the updated version of the OS to correspond to the operational state of the one or more peripherals (see at least fig. 1 and associated texts, the BMC 130 can configure a virtual drive device …by mounting a group of one or more updated images; Fig. 4 and associated texts, the configuration portion and the update handling portion….updates to firmware components can be configured without disrupting the operation of a host computing device; col.1: lines63-67; col.2:1-7, a baseboard management controller (BMC) that forms part of a side-band structure of the computing system for managing aspects of the operation of a computing system. The BMC can be embodied in a specialized service processor that can monitor the physical state of a computer, network server, or other hardware device using sensors, and can communicate with a system administrator device by means of an out-of-band (00B) network connection. The update in accordance with this disclosure can be, therefore, non-destructive in that the update can avoid reconfiguration of a non-volatile memory device that contains the firmware).  
   	15. An apparatus, comprising: a motherboard system including: a processor socket configured to receive a processor that is configured to execute a particular operating system (OS) from a system memory coupled to the processor socket; a controller hub configured to provide an interface between the processor socket and one or more peripheral sockets that are configured to receive respective peripheral devices; and a sideband processor included in the motherboard system and configured to: while the processor executes the particular OS: receive instructions for an updated version of the OS (see at least Fig. 5 and associated text, boot loader 512 of the operating system 502; fig. 1 associated text, send a response message to the CPU …that constitute the update for the firmware … to retrieve such an update …provided by the BMC 130 …the update can be retained in the main memory 150; ; col.1: lines63-67; col.2:1-7, a baseboard management controller (BMC) that forms part of a side-band structure of the computing system for managing aspects of the operation of a computing system. The BMC can be embodied in a specialized service processor that can monitor the physical state of a computer, network server, or other hardware device using sensors, and can communicate with a system administrator device by means of an out-of-band (00B) network connection. The update in accordance with this disclosure can be, therefore, non-destructive in that the update can avoid reconfiguration of a non-volatile memory device that contains the firmware; col.2:32-52, In a scenario in which the update for the firmware is available, the processor(s) can retrieve one or more updated versions of respective discrete components of the firmware from a virtual drive device and/or by means of a virtual media service provided by the BMC). 
 	send, to the controller hub, a series of commands to install the received instructions into one or more regions of the system memory; and send an indication to the processor socket that the updated version of the OS is installed (see at least fig 1 and associated texts, The virtual drive device can be configured according to a defined storage protocol. For instance, in an embodiment in which the BMC 130 provides USB functionality—e.g., the BMC 130 includes a USB controller component and can send and/or receive information according to the USB protocol—the BMC 130 can create a virtual USB drive device … the BMC 130 can provide a service that exposes the group of one or more updated images 142 to the CPU 120, via defined methods and properties … the group of one or more updated images 142 can be retained in one or more memory devices 140 (collectively referred to as a repository 140); col.2:32-52, In a scenario in which the update for the firmware is available, the processor(s) can retrieve one or more updated versions of respective discrete components of the firmware from a virtual drive device and/or by means of a virtual media service provided by the BMC;  FIG. 6 includes a baseboard, or “motherboard”, which is a printed circuit board to which a multitude of components or devices can be connected by way of a system bus or other electrical communication path. In one configuration, a CPU 602 operates in conjunction with a Platform Controller Hub (PCH) 606); fig. 1 and associated texts, the BMC 130 can configure a virtual drive device …by mounting a group of one or more updated images; fig. 2 and associated texts, update indicator(s)).  
 	16. The apparatus of claim 15, further including a network interface controller coupled to the sideband processor, wherein the sideband processor is further configured to receive the instructions for the updated version of the OS via the network interface controller (see at least Fig. 5 and associated text, boot loader 512 of the operating system 502; fig. 1 associated text, send a response message to the CPU …that constitute the update for the firmware … to retrieve such an update …provided by the BMC 130 …the update can be retained in the main memory 150; ; col.1: lines63-67; col.2:1-7, a baseboard management controller (BMC) that forms part of a side-band structure of the computing system for managing aspects of the operation of a computing system. The BMC can be embodied in a specialized service processor that can monitor the physical state of a computer, network server, or other hardware device using sensors, and can communicate with a system administrator device by means of an out-of-band (00B) network connection. The update in accordance with this disclosure can be, therefore, non-destructive in that the update can avoid reconfiguration of a non-volatile memory device that contains the firmware; col.2:32-52, In a scenario in which the update for the firmware is available, the processor(s) can retrieve one or more updated versions of respective discrete components of the firmware from a virtual drive device and/or by means of a virtual media service provided by the BMC). 
  	17. The apparatus of claim 16, further including a different network interface controller coupled to the processor socket (see at least fig. 1 associated text, send a response message to the CPU …that constitute the update for the firmware … to retrieve such an update …provided by the BMC 130 …the update can be retained in the main memory 150; ; col.1: lines63-67; col.2:1-7, a baseboard management controller (BMC) that forms part of a side-band structure of the computing system for managing aspects of the operation of a computing system. The BMC can be embodied in a specialized service processor that can monitor the physical state of a computer, network server, or other hardware device using sensors, and can communicate with a system administrator device by means of an out-of-band (00B) network connection. The update in accordance with this disclosure can be, therefore, non-destructive in that the update can avoid reconfiguration of a non-volatile memory device that contains the firmware; col.2:32-52, In a scenario in which the update for the firmware is available, the processor(s) can retrieve one or more updated versions of respective discrete components of the firmware from a virtual drive device and/or by means of a virtual media service provided by the BMC). 
 	18. The apparatus of claim 15, wherein the processor is further configured, in response to the indication, to execute the updated version of the OS (fig. 1 and associated texts, the BMC 130 can configure a virtual drive device …by mounting a group of one or more updated images; fig. 2 and associated texts, update indicator(s); abstract, The processor can then execute the component(s) from the main memory and can execute other non-updated component(s) of the firmware from a non-volatile memory device that retains the firmware. Therefore, the firmware can be updated during the boot-up process, without changing the contents of the non-volatile memory device; fig. 1 and associated texts, execution of the update driver 116 can cause the CPU 120 10 … execute an updated version).  
 	19. The apparatus of claim 15, wherein the sideband processor is further configured to generate a particular command of the series of commands to include a respective portion of the received instructions; and wherein the controller hub is further configured, based on the particular command, to store the respective portion into the one or more of the regions of the system memory (see at least fig. 1 associated text, send a response message to the CPU …that constitute the update for the firmware … to retrieve such an update …provided by the BMC 130 …the update can be retained in the main memory 150; ; col.1: lines63-67; col.2:1-7, a baseboard management controller (BMC) that forms part of a side-band structure of the computing system for managing aspects of the operation of a computing system. The BMC can be embodied in a specialized service processor that can monitor the physical state of a computer, network server, or other hardware device using sensors, and can communicate with a system administrator device by means of an out-of-band (00B) network connection. The update in accordance with this disclosure can be, therefore, non-destructive in that the update can avoid reconfiguration of a non-volatile memory device that contains the firmware; FIG. 6 includes a baseboard, or “motherboard”, which is a printed circuit board to which a multitude of components or devices can be connected by way of a system bus or other electrical communication path. In one configuration, a CPU 602 operates in conjunction with a Platform Controller Hub (PCH) 606). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mosher in view of Clarke et al. (CN106897085, hereafter Clarke).
 	Per claim 5: Mosher does not explicitly disclose halting the processor in a safe state; determining a current state of peripheral devices included in the computer system; and modifying the instructions for the updated version of the OS to correspond to the current state of the peripheral devices.  Clarke teaches halting the processor in a safe state; determining a current state of peripheral devices included in the computer system; and modifying the instructions for the updated version of the OS to correspond to the current state of the peripheral devices (see at least fig. 2 and associated texts, STOP for the safety state; Pages 1-2, based on an instance of application object executed in a run-time environment of the action state and in an instance of application object executed in the runtime environment execution of deployment state monitor interaction prior to deploying the update determination control device is in the safe state; … executing deployment state monitor in the run-time environment on the computer of the control device through storage … deploying the updated instance of application object executed in the runtime environment … monitor based on motion state example of application program object executed in the runtime environment of the interaction with the instance executing in the runtime environment of the application object to determine the control device is located in the safety state of deployment. The method further comprises responding to the interaction and update deployment in a run-time environment through a communication medium).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Clarke’s safe state deployment process with Mosher’s non-destructive update to modify Mosher’ system to combine the safe state execution as taught by Clarke, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to code deployment.  Combining Clarke’s functionality with that of Mosher results in a system that enables booting into safe state for deployment. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to prevent possible disruption (see at least fig. 2 and associated texts, STOP for the safety state; Pages 1-2, based on an instance of application object executed in a run-time environment of the action state and in an instance of application object executed in the runtime environment execution of deployment state monitor interaction prior to deploying the update determination control device is in the safe state; … executing deployment state monitor in the run-time environment on the computer of the control device through storage … deploying the updated instance of application object executed in the runtime environment … monitor based on motion state example of application program object executed in the runtime environment of the interaction with the instance executing in the runtime environment of the application object to determine the control device is located in the safety state of deployment. The method further comprises responding to the interaction and update deployment in a run-time environment through a communication medium).
Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Allowable Subject Matter
Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The prior arts of the record, taken alone or in combination, do not discloses the limitations of claim 7 and 20.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US2020021881 is related to secure firmware update through the sideband recovery device;
US20150161391 is related to a side-band firmware upgrade in a middleware environment;
US20200218527 is related to firmware updates via a sideband channel;
US20210081188 is related to firmware updates by a BMC.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INSUN KANG/Primary Examiner, Art Unit 2193